        Case: 2:19-cv-00075-SNLJ Doc. #: 8 Filed: 12/27/19 Page: 1 of 3 PageID #: 21

   STATE OF MISSOURI       )
                           )
                           ) ss.
                           )
RE cceurVIE°l> RANDOLPH)
BY MAIL
 DEC. . . . . .~Hil--------------------------
  u. S. DISTRICT COURT AFFIDAVIT
EASTERN DISTRICT OF MO
    CAPE=~l!:!AI+--------------------------------
          I, Thomas Fleeman, make the following statements, which are
   true and correct to the best of my knowledge and belief, under
   panalty of perjury, whereby Affiant hereby states:


   1.           that I did, on or about, August 30, 2019, file a
          Prisoner Civil Rights complaint under 42 U.S.C. §1983, in the
          U.S. District Court for the Eastern District of Missouri;


   2.           That I failed to sign the Prisoner Civil Rights complaint,
          filed under 42 U.S.C. §1983, with my legal and lawful
          signature;


   3.           That I did, on or about, August 30, 2019, submit a
          Motion for Leave to Proceed in Forma Pauperis, under 42:1983,
          in the U.S. District Court for the Eastern District of
          Missouri;



   4.           That I failed to sign the motion for leave to proceed
          in forma pauperis under 42:1983 with my legal and lawful
          signature;


   s.           While my failure to sign the above-depicted pleadings
     Case: 2:19-cv-00075-SNLJ Doc. #: 8 Filed: 12/27/19 Page: 2 of 3 PageID #: 22


       was done unintentionally, my submission of same, with the
       intent to pursue prosecution of said litigation was intended
       and intentional;


6.          This instrument is intended to serve as verification
       and authorization to proceed with action concerning the
       litigation outlined herein as though same were in fact signed
       by my hand and in my person.


WHEREBY, the above statements are true and correct and convey
the intent of Affiant to wit.


                                                    Respectfully Submitted,



                                                -   tho mas F 1e ema n       ---------------
                                                    #1027064 2-B-406
                                                    P.O. Box 7
                                                    Moberly, MO. 65270
                                                    Affiant.
Subscribed and sworn to before me the undersigned authority, on

this   \2


            HEATHER KTOWNSEND
             My Commission Expires
               February 14, 2021
                 Bo:one County
            Commission #13449374




                                       -2-
               . -_________,_____
'Thl!lf>i4j Flt::.e,,,mc:..,.,                        - .. -;:;;_~-----:=:-::=~==~==-:-:-==-::==:;:===============-~-··--·----·--··
                               wto~,~~2.~-fJ::.'f..a.tt:,_.____
                                     Case: 2:19-cv-00075-SNLJ Doc. #: 8 Filed: 12/27/19 Page: 3 of 3 PageID #: 23
,All- "bi•r 1
             1 Cr::,rrec.-r-,'cw,,()(l C. e..,,,,,e,-.
f.cJ.ffJo;c?
,1VL ob   e-r ly   1
                       /411   o                                                                                                                                                    ""
                                                                                                                                                                                           :r
                              ~~-~7D                                                                                                                                             . >
                                                                                                                                                                                 ' "'....
                                                                                                                                                                                 :·.       2014
                                                                                                                                                                                       ,     J    ..,   ....   -   -   -   ;   •   ~,




    This correspondence is from an inmate in the custody of
    the Missouri Department of Corrections. The Department
    is not responsible for the content of this correspondence.
    For information about the Department or to verify                   0 FF ,c.t:- of ;-he. G le. r l<
    information about the offender, please visit our website at
    www,doc.mo.gov.                                                 U,"',t-t.J S,Ct.:rcs fJ i'S ,r;c,,.-;- C. ~ iJft-
                                                                      G01..rrki3"'s,e-,"'- tl i' v iS / 0 '"' ·
                                          RECEIVED                    S-!:,'t;; T~depey1.de,,_11,~e., :;JT,t'e,e.:r
                                          BY MAIL
                                                DEC 2 7 2019         C-e;,/>'--   &>:'ra,rdct1t.C/)       /Vt-     o
                                             U. S. DISTRICT COURT                                                 "3'Lo3
                                           EASTERN DISTRICT OF MO
                                               CAPE GIRARDEAU



                                                                                                      1   111111 P, 11,1, 1, 1,111 111111111 1 , 1IJ, ,,, ,,;u11 11 1111m,, .111111
